By the Court.

The terms of the mortgage are as follows: “This-mortgage is given as collateral security to the payment of certain, book-accounts, according to the terms of a certain contract bearing even date herewith, executed by the parties of the second part.” There is-nothing on the face of the mortgage itself showing that it was to secure future advances. The court, upon a substantial conflict of evidence on that point, finds as a fact that the contract referred to in the mortgage (which had been lost) did not provide for future advances-to the mortgagor. This is conclusive that the mortgage does not se*412•cure future advances. It is therefore unnecessary to consider any other questions.
Order affirmed.